--------------------------------------------------------------------------------



Exhibit 10.1
 
FIRST AMENDMENT TO LEASE (the “First Amendment”) dated as of March 13, 2019,
between S/K 520 ASSOCIATES (the “Landlord”), whose mailing address is P.O. Box
6872, 520 US Highway 22, Bridgewater, NJ 08807, and FOAMIX PHARMACEUTICALS INC.,
(the “Tenant”), having an office at 520 US Highway 22, Bridgewater, NJ 08807.
 
W I T N E S S E T H :
 
WHEREAS, Tenant entered into a lease with Landlord dated October 25, 2017 (the
“Original Lease”) for Leased Premises located on the second floor of 520 US
Highway 22, Bridgewater, New Jersey (the “Building”) as more particularly
described in the Lease; and
 
WHEREAS, the parties have agreed to amend the Lease to add an additional 4,639
square feet (the “Added Premises”) and to extend the Term in accordance with the
terms set forth below;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties have agreed to amend the Lease as follows:
 
1.             LEASE CONTINUES IN FORCE
 
Words not defined in this First Amendment shall have the meanings specified in
the Lease. Except as amended by the provisions of this First Amendment, the
Original Lease shall otherwise remain in full force and effect. In the event of
a conflict between this First Amendment and the Original Lease, this First
Amendment shall control.
 

2.
ADDITION OF PREMISES

 
2.1.          Plans for the preparation of the Added Premises and for
modification of the existing Leased Premises dated February 12, 2019 have been
prepared by C.G. Albrecht Architect A.I.A. (the “Tenant Plan”). Landlord shall
perform a turnkey installation based upon the Tenant Plan and the specifications
(“Landlord’s Work”). Landlord’s Work shall include the items specified in
Exhibit B. Landlord’s Work shall not include any specialized installations such
as computer, data and telephone lines. All communications, data, computer and
internet access facilities, including cabling, wiring, raceways, infrastructure,
IT room(s), conduits, punch-downs, terminations, junction boxes and ancillary
devices and materials, as required, including final hook-ups shall be installed
by Tenant, at its expense. All such Tenant’s work shall be done in compliance
with the requirements of section 12 of the Original Lease.
 
2.2.          Beginning on the date that preparation of the Added Premises and
the existing Leased Premises in accordance with the Tenant Plan is substantially
completed (except for minor details of construction, decoration and mechanical
adjustments, the non-completion of which do not materially interfere with the
use and enjoyment of the Leased Premises by Tenant (the “Added Premises
Commencement Date” or “APCD”), the Added Premises, as more particularly shown on
Exhibit A annexed hereto, shall be added to the existing Leased Premises defined
in the Original Lease and, from and after the Added Premises Commencement Date,
the Added Premises shall (i) constitute a part of the Leased Premises, and (ii)
be governed by all the terms and provisions of the Original Lease. For the
avoidance of doubt, minor details of construction, decoration and mechanical
adjustments shall not prevent substantial completion.
 
2.3.          Following the execution of this First Amendment, Landlord shall
use reasonable commercial efforts to perform Landlord’s Work to reach the Added
Premises Commencement Date no later than August 1, 2019. Landlord’s Work shall
be done during Regular Business Hours using reasonable commercial efforts to
minimize any material disruption or interruption of Tenant’s use. Tenant shall
reasonably cooperate with Landlord in the performance of the Landlord’s Work.
Tenant, in a timely manner, shall move all desks, chairs, telephones, computers
and other possessions in the existing Leased Premises, and to do all things
reasonably necessary, to allow the Landlord’s Work to proceed in a timely and
orderly manner. In the event the Landlord does not deliver the Added Premises by
September 1, 2019 then Landlord shall provide Tenant with a rent abatement
valued to be the prorated Basic Rent for the Added Premises for each day
delivery is delayed beyond August 1, 2019 provided that if the actions or
inactions of Tenant delay the performance of Landlord’s Work the abatement shall
be reduced by one day for each day of delay caused by Tenant’s actions or
inactions.
 

--------------------------------------------------------------------------------

 
2.4.          Tenant shall pay Landlord $25,000 to reimburse Landlord for a
portion of the costs incurred by Landlord (the “Reimbursement”). The
Reimbursement shall be paid to the Landlord in equal monthly installments of
$694 which shall be payable together with the Basic Rent on the first day of
each month during the Extended Term. No interest shall be charged unless the
payments are not made in a timely manner. If, for any reason, Landlord
anticipates that it will be required to incur additional costs to complete the
Landlord Work, Landlord shall consult with Tenant prior to incurring any such
costs and the parties shall reasonably agree on any additional amount to be paid
by Tenant to Landlord for the completion of the Landlord Work.
 
3.             TERM AND OPTIONS
 
3.1.          The Term of the Lease for the entire Leased Premises shall be
extended for thirty-six (36) months (the “Extended Term”) from the Added
Premises Commencement Date. If the Added Premises Commencement Date is not the
first day of a calendar month then the Extended Term shall run during the month
in which the Added Premises Commencement Date occurs and for thirty-six (36)
months from the first day of the following month.
 
.          3.2          If, prior to the respective date of exercise thereof,
(a)(i) no Event of Default shall have occurred or (ii) if an Event of Default
shall have occurred, the Tenant shall have previously cured it in full and the
Landlord shall have waived it and (b) there shall not have been a History of
Recurring Events of Default, Tenant is hereby granted one option to renew this
Lease (the “Option to Renew”) upon the following terms and conditions:
 

3.2.1
At the time of the exercise of the Option to Renew and at the time of said
renewal, no Default shall have been declared by Landlord and Tenant shall occupy
and be in operation at the entire Leased Premises pursuant to this Agreement.

 

3.2.2
Notice of the exercise of the Option to Renew shall be sent to the Landlord in
writing at least nine (9) months before the expiration of the Extended Term.

 

3.2.3
The Renewal Term shall be for a period of five (5) years to commence at the
expiration of the Extended Term, and all of the terms and conditions of this
Agreement, other than the annual amount of Basic Rent, shall apply during the
Renewal Term.

 

3.2.4.
Subject to the last sentence of this paragraph, the amount of annual Basic Rent
to be paid during the Renewal Term shall equal the Market Rental Rate of the
Leased Premises if the same were available for lease to the public. If the
parties are unable to agree on the Market Rental Rate of the Leased Premises,
the parties shall resolve such dispute within forty-five (45) days of the notice
of the Option to Renew by the following procedure: each party shall appoint one
appraiser who shall in turn appoint a third independent appraiser and the
determination of said three appraisers shall be binding on the parties. In no
event, however, shall the annual Basic Rent payable by Tenant during the Renewal
Term be less than the annual Basic Rent paid by Tenant during the immediately
preceding twelve months.

 
- 2 -

--------------------------------------------------------------------------------

 
3.3.          Section 20 of the Original Lease is amended by adding the
following sentence: “Notwithstanding the foregoing provisions, Landlord may only
relocate Tenant with Tenant’s consent.”
 
4.             RENT
 
4.1.          Beginning on April 1, 2019, the Basic Rent and the monthly
installments shall be revised in accordance with the following table.
 
Period
Annual Rate
Installments
4/1/19 through the APCD
$128,100.00
$10,675.00



4.2.          Beginning on the Added Premises Commencement Date, the Basic Rent
shall be revised in accordance with the following table:
 
Period
Annual Rate
Installments
Mos. 1 thru 12 from APCD
$362,315.16
$30,192.93
Mos. 13 thru 24 from APCD
$369,634.80
$30,802.90
Mos. 25 thru 36 from APCD
$376,954.32
$31,412.86



4.3.          Tenant also shall pay all Additional Rent and Tenant Electric
Charges, in accordance with the terms of the Original Lease.
 
4.4.          If the Added Premises Commencement Date is not the first day of a
calendar month, the Basic Rent for the month shall be pro-rated at the rate of
$687.50 per day through the day before the Added Premises Commencement Date and
at the rate of $1,006.44 per day for the balance of the month.
 
4.5.          Tenant shall increase the Security Deposit to $90,578.82.
 
5.             TENANT’S SHARE
 
Beginning on the Added Premises Commencement Date, Tenant’s Share shall be
increased to 24.1%.
 
6.             REPRESENTATIONS
 
The Tenant hereby represents and warrants that:
 
6.1.          its North American Industrial Classification (NAICS) code is
424210 and it will promptly give notice of any change therein during the Term to
the Landlord;
 
6.2.          no broker or other agent has shown the Added Premises or the
Building to the Tenant, or brought either to the Tenant’s attention, except
Cushman & Wakefield of NJ, Inc. whose entire commission therefore is set forth
in a separate document and which commission the Tenant understands will be paid
by the Landlord directly to the person named;
 
- 3 -

--------------------------------------------------------------------------------

 
6.3.          the execution and delivery of, the consummation of the
transactions contemplated by and the performance of all its obligations under,
this Agreement by the Tenant have been duly and validly authorized by its
general partners, to the extent required by their partnership agreement and
applicable law, if the Tenant is a partnership; or, if the Tenant is a limited
liability company, by its members, to the extent required by their operating
agreement and applicable law; or, if the Tenant is a corporation, by its board
of directors and, if necessary, by its stockholders at meetings duly called and
held on proper notice for that purpose at which there were respective quorums
present and voting throughout; and no other approval, partnership, corporate,
governmental or otherwise, is required to authorize any of the foregoing or to
give effect to the Tenant’s execution and delivery of this Agreement;
 
6.4.          the execution and delivery of, the consummation of the
transactions contemplated by and the performance of all its obligations under,
this Agreement by the Tenant will not result in a breach or violation of, or
constitute a default under, the provisions of any statute, charter, certificate
of incorporation or bylaws, partnership agreement or operating agreement of the
Tenant or any affiliate of the Tenant, as presently in effect, or any indenture,
mortgage, lease, deed of trust, other agreement, instrument, franchise, permit,
license, decree, order, notice, judgment, rule or order to or of which the
Tenant or any affiliate of the Tenant is a party, a subject or a recipient or by
which the Tenant, any affiliate of the Tenant or any of their respective
properties and other assets is bound; and
 
6.5.          it is not a Specially Designated National or a Blocked Person as
those terms are defined in the rules of the Office of Foreign Assets Control nor
a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
7.             BINDING EFFECT
 
The terms, covenants and conditions of this First Amendment shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns.
 
8.              COUNTERPART
 
This First Amendment may be executed in any number of counterparts, each of
which shall be considered an original instrument, and all of which together
shall constitute one and the same instrument. Any signature page to any
counterpart may be detached from the original counterpart to which it was
attached, and then attached to another counterpart that is identical to the
original counterpart, without impairing the legal effect of the signatures
thereon.
 
(The signatures are set forth on the following page.)
 
- 4 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
LANDLORD:
S/K 520 ASSOCIATES
By: S/K 520 Corp.
 
By:  _______________________________________
        Jonathan Kushner, Vice President
 
TENANT:
FOAMIX PHARMACEUTICALS INC.
 
By:   _______________________________________
         /s/ David Domzalski, Chief Executive Officer
 
- 5 -

--------------------------------------------------------------------------------



FOAMIX PHARMACEUTICALS LTD (the “Guarantor”) is the maker of a Guaranty in favor
of S/K 520 ASSOCIATES which provides, among other things, for (i) the payment
and performance of each and every obligation of Tenant under the Lease from the
time a default is declared by Landlord until possession is unconditionally
surrendered and the Leased Premises is delivered to the Landlord, and (ii) all
reasonable costs and expenses incurred by Landlord in enforcing its rights and
remedies with respect to this Guaranty. The Guarantor hereby affirms and agrees
that the Guaranty remains in full force and effect and shall continue following
the execution of this First Amendment and through the Extended Term as defined
above.
 
FOAMIX PHARMACEUTICALS LTD


____________________________ (L.S.)


[Insert name and title]
 
[Add Authentication of Signature of Person Signing on behalf of a Body
Corporate]
 
 
- 6 -

--------------------------------------------------------------------------------

EXHIBIT A
DIAGRAM OF ADDED PREMISES
 
- 7 -

--------------------------------------------------------------------------------

 
EXHIBIT B
LANDLORD’S WORK ADDITIONS
 

1.
All walls in the 14,639 SF Leased Premises to be painted.

 

2.
All carpet to be replaced in the 14,639 SF Leased Premises (with exception of
the private offices in the existing Leased Premises).

 

3.
Board room adjacent to reception area to include new carpet.

 

4.
3 new core drills.

 

5.
Existing workstations in “bullpen” area to be removed.

 

6.
All work contemplated in Exhibit A floor plan.

 


- 8 -

--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO LEASE
 
Between

S/K 520 ASSOCIATES
 
The Landlord
 
And
 
FOAMIX PHARMACEUTICALS INC.
 
The Tenant
 
For Premises In
 
520 US Highway 22, Bridgewater, New Jersey 08807
 
March ____, 2019
 
Prepared by:
Gary O. Turndorf
520 Route 22
P.O. Box 6872
Bridgewater, NJ 08807
(908) 725-8100
 

--------------------------------------------------------------------------------

 